Citation Nr: 9913120
Decision Date: 05/13/99	Archive Date: 06/24/99

DOCKET NO. 96-45 704               DATE MAY 13, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New Orleans, Louisiana

THE ISSUE

Whether new and material evidence has been received to reopen the
claim for service connection for shin splints.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

VACATUR

The veteran served on active duty from December 1986 to March 1987.

Service connection was denied for shin splints in 1988 due the
veteran's failure to report to a VA examination. She was notified
of the denial of her claim in July 1988. A timely appeal was not
initiated thereafter. The veteran attempted to reopen her claim for
service connection in 1996. The Board, in a decision dated July 30,
1998, decided that new and material evidence had not been received
to reopen the claim for service connection for residuals for shin
splints. This Board decision did not make reference to medical
evidence obtained from T. Broussard, M.D.

In view of the foregoing the Board's July 30, 1998 decision is
vacated. The appeal as to this issue will receive a full de novo
review by another member of the Board and a new decision will be
entered as if the prior determination had never been made.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

2 -


DOCKET NO. 96-45 704       DATE MAY 13 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New Orleans, Louisiana

THE ISSUE 

Whether new and material evidence has been received to reopen the
claim for service connection for shin splints.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to March 1987.

Service connection was previously denied for shin splints in 1988
due to the veteran s failure to report to a VA examination. She was
notified of the denial of her claim in July 1988. No timely appeal
was initiated. thereafter. The veteran attempted to reopen her
claim for service connection in 1996. This matter comes to the
Board of Veterans'Appeals (Board) on appeal from a September 1996
rating decision.

A hearing was held before a member of the Board in December 1997.
In July 1998, the Board informed the appellant that that member of
the Board was unable to participate in deciding her appeal due to
an extended illness, and offered her another opportunity for a
hearing. She replied that she did not want another hearing. Since
then, the Board member who chaired her hearing in 1997 has returned
to work and is the Member who reviewed her appeal and signed this
decision.

FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision
has been obtained by the originating agency.

2. Service connection was denied for shin splints in an unappealed
rating decision, dated in June 1988.

3. The evidence received into the record since the June 1988 rating
decision, consists of lay statements, testimony and records of
private treatment.

2 -

4. Service connection was again denied for shin splints in a
February 1996 rating decision, and the veteran was notified of that
determination by correspondence date later that month.

5. Service connection was again denied in a September 1996 rating
decision, and the veteran expressed his disagreement from that
determination.

6. The additional evidence received into the record after the June
1988 rating decision is cumulative and redundant, and by itself or
in connection with evidence previously assembled is not so
significant that it must be considered in order to fairly decide
the merits of the claim.

CONCLUSION OF LAW

The 1988 denial of service connection for a shin splints is final,
and new and material evidence has not been received to reopen the
claim. 38 U.S.C.A.  1110, 1131, 5107, 5108, 7105 (West 1991 & Supp.
1998); 38 C.F.R. 3.156(a), 20.302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred shin splints as a result of
physical training in Boot Camp at Parris Island. She states that
she was provided treatment for that condition in March 1987 and
that that condition continues through the present.

As noted above, service connection was denied for shin splints in
an unappealed rating decision dated in June 1988. The veteran had
then reported that she sustained injury in boot camp at Parris
Island in March 1987. She reported, in addition, that she was
treated in service for that condition, and that after her
separation therefrom, she continued to receive treatment privately
with Dr. Charles Millar. The evidence then of record included the
veteran's service medical records, which showed

- 3 - 

treatment for shin splints in March 1987. The veteran failed to
report for a scheduled VA examination in March 1988. As a result,
the agency of original jurisdiction concluded that chronic
disability, due to service, was not demonstrated, and, hence,
service connection was not warranted. The veteran was notified of
the denial of benefits in July 1988; but, she failed to initiate a
timely appeal. Consequently, that determination is final. 38
U.S.C.A. 7105; 38 C.F.R. 20.302.

The veteran attempted to reopen her claim for service connection in
January 1996. At that time, the veteran contended that she
sustained injuries to her legs from military training. She reported
that she had to run on a track that was in poor condition. After a
month of training, she began to experience pain in her legs.
Service connection was again denied in a February 1996 rating
decision. The veteran was advised of the denial in February 1996.
Additional statements were received from the veteran in March 1996.
By a September 1996 rating decision, the RO found that no new and
material evidence had been received to reopen the claim for service
connection for shin splints. The veteran was notified later that
month. The veteran submitted a notice of disagreement to the
September 1996 determination.

The question before the Board is the limited question of whether
the veteran has submitted new and material evidence to reopen his
previously-denied claim. To reopen a finally denied claim, a
veteran must submit new and material evidence. 38 U.S.C.A. 5108@
7104 (West 1991); 38 C.F.R. 3.104 (1998).

As defined by regulation, new and material evidence means evidence
not previously submitted to agency decisionmakers which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed claim, a
"two-step analysis" must be conducted under section 5108. Manio v.
Derwinski, 1 Vet. App. 140, 145 (1991). First, it must be
determined whether the evidence presented or

- 4 - 

140, 145 (1991). First, it must be determined whether the evidence
presented or secured since the prior final disallowance of the
claim is new and material when "the credibility of the [new]
evidence" is presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992). Second, if the evidence is new and material, the Board must
then reopen the claim and "review the former disposition of the
claim", 38 U.S.C.A. 5108 -- that is, review all the evidence of
record to determine the outcome of the claim on the merits. See
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991). The new and
material evidence must be presented or secured since the time that
the claim was finally disallowed on any basis, not only since the
time that the claim was last disallowed on the merits. Evans v.
Brown, 9 Vet. App. 273, 285 (1996).

In the veteran's case, the RO, in essence, appeared not to reopen
the veteran's claim for service connection for shin splints, as it
did not review the veteran's claim de novo in February or September
1996. Despite the determination reached by the RO, the Board must
find new and material evidence in order to establish its
jurisdiction to review the merits of a previously denied claim.
Judicial interpretation of the law has construed the provisions of
38 U.S.C.A. 5108 and 7104 to require the Board itself to determine
whether new and material evidence has been presented before it can
reopen a claim and readjudicate and issues going to the merits of
the claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) provides
that the Board has the authority to determine on a de novo basis
whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record since
the June 1988 final decision and finds that no new and material
evidence has been received to reopen the claim for service
connection for shin splints.

In general, for the purpose of determining whether evidence is new
and material, the credibility of the evidence is presumed. Cox v.
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App.
510, 513 (1992). However, the United States Court of Veterans
Appeal (Court) has placed some limitation on this presumption of
credibility in cases in which a physician relied upon the
appellant's account of his medical history and service background,
recitations which had already been rejected

5 -

that such history articulated by the appellant has no probative
value and hence cannot be considered material for the purpose of
reopening the veteran's claim. Reonal v. Brown, 5 Vet. App. 458,
460-461 (1993).

Moreover, the veteran is advised that evidence which is simply
information recorded by a medical examiner, unenhanced by any
additional medical comment by the examiner, does not constitute
"competent evidence". Such evidence cannot enjoy the presumption of
truthfulness accorded by Justus as to the determination of new and
material evidence for the purpose of reopening a claim. This is
true because a medical professional is not competent to opine as to
matters outside the scope of his or her expertise, a bare
transcription of a lay history is not transformed into "competent
medical evidence" merely because the transcriber happens to be a
medical professional. LeShore v. Brown, 8 Vet. App. 406 (1995).

In the veteran's case, the evidence received into the record since
the June 1988 rating decision includes reports of medical treatment
from T. Broussard, M.D. These records reflect treatment from
January 1994 and show that the veteran reported a history
remarkable for difficulties with leg pain originating from her
service in the Marine Corps in 1987. As reported, she had
intermittent difficulties over the years. There was some indication
of complaints of pain and a pins and needle sensation in both lower
extremities. The recorded diagnosis was mechanical low back pain.
These records do not contain a diagnosis of shin splints. This
evidence, contains a military history as reported by the veteran
that was previously considered and rejected by the RO. As a
consequence, this statement does not constitute new and material
evidence. Reonal, supra. Moreover, although the history is reported
in the private medical record, it does not constitute competent
medical evidence as solely a transcription of lay history. LeShore,
supra.

To warrant reopening, new evidence must not be cumulative of the
record at the time of the last prior final disallowance and must
prove the merits of the claim as to each of the essential elements
that formed the specified bases of the last final disallowance.
Evans at 286. In this case the absence of evidence of a continuity
of symptoms from service through the present resulted in the last
final disallowance.

6 -

The veteran has submitted lay statements in an attempt to address
that deficiency. These statements are to the effect that the
veteran was observed to have problems with her legs since her
separation from service and that problems with her legs continue
through the present. I note that, in effect, the affidavits are
probative to the extent that they suggests a continuity of
symptomatology from the veteran's military service. 38 C.F.R.
3.303(b). However, in this case, lay evidence of continuity of
symptoms is not sufficient, but a medical nexus is needed. See
Savage v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App.
398 (1995). It is not sufficient to show that the veteran reported
problems with her legs. In this case, competent medical evidence is
needed to identify the reason for the symptoms described, in other
words, to identify a proper diagnosis and etiology. The veteran
must submit competent medical evidence associating her current
complaints with injury or disease incurred or aggravated in
service.

In this regard, I note that additional private medical evidence
does not support this claim for service connection. R. D. Sylvest,
M.D. records the veteran's reported history of an injury to her
legs incurred while running on an uneven track in the marines in
1986. The conclusion reached was that the veteran had tibial
periostitis, possible exertional compartment syndrome. Dr. Sylvest
stated, "I do not feel there is any connection between her pain and
her running on an uneven track." Because competent evidence fails
to link current disability with injury or disease during the
veteran's active service, it cannot be considered material evidence
sufficient to reopen the claim. Cornele v. Brown, 6 Vet. App. 59
(1993). Hence, although new, the additional evidence is not
material to the issue at hand. Furthermore, the evidence, when
viewed in the context of all the evidence, both old and new, does
not create a reasonable possibility of a change in outcome.

ORDER

New and material evidence has not been received to reopen the claim
for service

- 7 -

connection for shin splints. The appeal is denied.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November, 18 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

Citation Nr: 9823114       
Decision Date: 07/30/98    Archive Date: 08/04/98

DOCKET NO.  96-45 704      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for shin splints.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to March 
1987.  Service connection was previously denied for shin 
splints in 1988 due to the veterans failure to report to a 
VA examination.  She was notified of the denial of her claim 
in July 1988.  No timely appeal was initiated thereafter.  
The veteran attempted to reopen her claim for service 
connection in 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision.  

A hearing was held before a member of the Board in December 
1997.  In July 1998, the Board informed the appellant that 
that member of the Board was unable to participate in 
deciding her appeal due to an extended illness, and offered 
her another opportunity for a hearing.  She replied that she 
did not want another hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she incurred shin splints as a 
result of physical training in Boot Camp at Parris Island.  
She states that she was provided treatment for that condition 
in March 1987 and that that condition continues through the 
present.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented new and material evidence to reopen her claim for 
service connection for shin splints.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was denied for shin splints in an 
unappealed rating decision, dated in June 1988.  

3.  The evidence received into the record since the June 1988 
rating decision, consists of lay statements, testimony and 
records of private treatment.  

4.  This additional evidence is cumulative and when 
considered in the context of all the evidence, both old and 
new, does not create a reasonable possibility of a change in 
the outcome of the claim for service connection for shin 
splints.  


CONCLUSION OF LAW

The 1988 denial of service connection for a shin splints is 
final, and new and material evidence has not been received to 
reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.302 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As noted above, service connection was denied for shin 
splints in an unappealed rating decision dated in June 1988.  
The veteran had then reported that she sustained injury in 
boot camp at Parris Island in March 1987.  She reported, in 
addition, that she was treated in service for that condition, 
and that after her separation therefrom, she continued to 
receive treatment privately with Dr. Charles Millar.  The 
evidence then of record included the veterans service 
medical records, which showed treatment for shin splints in 
March 1987.   The veteran failed to report for a scheduled VA 
examination in March 1988.  As a result, the agency of 
original jurisdiction concluded that chronic disability, due 
to service, was not demonstrated, and, hence, service 
connection was not warranted.  The veteran was notified of 
the denial of benefits in July 1988; but, she failed to 
initiate a timely appeal.  Consequently, that determination 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The veteran attempted to reopen her claim for service 
connection in January 1996.  Under the law, if new and 
material evidence is received with respect to a claim that 
has been previously disallowed, VA shall reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  Judicial 
interpretation of the law pertaining to reopened claims 
provides that reopening a claim for service connection which 
has been previously and finally disallowed requires that new 
and material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In the veterans case, the last final 
disallowance is the June 1988 rating decision.  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material.  Second, if 
the evidence is new and material, the claim must be reopened 
and the former disposition reviewed based on all the evidence 
of record to determine the outcome of the claim on the 
merits.  Evans, at 283.

New and material evidence means evidence that was not 
previously of record and must be more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Material 
evidence means evidence that is relevant an probative to 
the issue at hand and creates a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both old and new, would change the outcome.  Smith 
v. Derwinski, 1 Vet. App. 178, 179 (1991).  

In the veterans case, the RO did not reopen the veterans 
claim for service connection for shin splints in its 
September 1996 rating decision.  The RO found that no new and 
material evidence had been received to reopen the claim.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed the 
provisions of 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the June 1988 rating decision and finds that no new and 
material evidence has been received to reopen the claim for 
service connection for shin splints.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the United 
States Court of Veterans Appeal (Court) has placed some 
limitation on this presumption of credibility in cases in 
which a physician relied upon the appellants account of his 
medical history and service background, recitations which had 
already been rejected by the previous decision of the agency 
of original jurisdiction.  The Court has held that such 
history articulated by the appellant has no probative value 
and hence cannot be considered material for the purpose of 
reopening the veterans claim.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  

Moreover, the veteran is advised that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute competent evidence.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995)

The additional evidence includes personal hearing testimony 
and reports of treatment, dated in October 1992, showing that 
the veteran again related the history of an injury in boot 
camp and treatment for shin splints that had been considered 
and rejected in the previous rating decision.  

To warrant reopening, new evidence must not be cumulative of 
the record at the time of the last prior final disallowance 
and must prove the merits of the claim as to each of the 
essential elements that formed the specified bases of the 
last final disallowance.  Evans at 286.  In this case the 
absence of evidence of a continuity of symptoms from service 
through the present resulted in the last final disallowance.  
The veteran has submitted lay statements in an attempt to 
address that deficiency.  These statements are to the effect 
that the veteran was observed to have problems with her legs 
since her separation from service and that problems with her 
legs continue through the present.  I note that, in effect, 
the affidavits are probative to the extent that they suggests 
a continuity of symptomatology from the veterans military 
service.  38 C.F.R. 3.303(b).  However, in this case, lay 
evidence of continuity of symptoms is not sufficient, but a 
medical nexus is needed.  See Savage v. Gober, 10 Vet. App. 
488; Falzone v. Brown, 8 Vet. App. 398 (1995).  It is not 
sufficient to show that the veteran reported problems with 
her legs.  In this case, competent medical evidence is needed 
to identify the reason for the symptoms described, in other 
words, to identify a proper diagnosis and etiology.  The 
veteran must submit competent medical evidence associating 
her current complaints with injury or disease incurred or 
aggravated in service.  

In this regard, I note that additional private medical 
evidence does not support this claim for service connection.  
R. D. Sylvest, M.D. records the veterans reported history of 
an injury to her legs incurred while running on an uneven 
track in the marines in 1986.  The conclusion reached was 
that the veteran had tibial periostitis, possible exertional 
compartment syndrome. Dr. Sylvest stated, I do not feel 
there is any connection between her pain and her running on 
an uneven track.  Because competent evidence fails to link 
current disability with injury or disease during the 
veterans active service, it cannot be considered material 
evidence sufficient to reopen the claim.  Cornele v. Brown, 6 
Vet. App. 59 (1993).  Hence, although new, the additional 
evidence is not material to the issue at hand.  Furthermore, 
the evidence, when viewed in the context of all the evidence, 
both old and new, does not create a reasonable possibility of 
a change in outcome.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for shin splints.  The appeal is 
denied.  



             
       MARY GALLAGHER
       Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -

